W>Mv\


                               SALMON & HAAS
                                  ATTORNEYS AT LAW


                 202 E. Locust St., San Antonio, Texas 78212 • www.salmonhaas.com
                       Telephone (210) 734-8472 • Email info@salmonhaas.com

                                                                    June 5, 2015

Notice of Appearance
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

Diego Garcia
WR-83,165-01

We are writing this letter to inform you that our office represents Diego Garcia if you have any
questions please don't hesitate in contacting our office.

Thank you,


Salmo




                                                                               RECEIVED IN.
                                                                              COURTGFC8HUIINAL APPEALS
                                                                                   JUN 10 2015